Citation Nr: 1540898	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disorder, claimed as secondary to Agent Orange (herbicide) exposure or service-connected PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

In December 2014, the Board remanded the appeal for additional development, including to provide the Veteran with new Department of Veterans Affairs (VA) medical examinations and obtain outstanding VA treatment records.  The instructed development was completed in April 2015, and there has been substantial compliance with the December 2014 Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to insure the RO's compliance with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97   (2008).  The case now returns to the Board for appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than PTSD has not been shown at any point during the rating period on appeal.

2.  The Veteran has been diagnosed with cardivascular disorders including atrial fibrillation and hypertension.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents.

4.  PTSD did not cause or aggravate the currently-diagnosed cardivascular disorders.

5.  Hypertension was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service.

6.  For the entire initial rating period, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms including anxiety, anger, moodiness, hypervigilence, exaggerated startle response, social isolation and detachment, memory impairment, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with PTSD stressors.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  A cardivascular disorder was not incurred in or aggravated by service, including due to presumed herbicide exposure or secondary to service-connected PTSD, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An Acquired Psychiatric Disorder other than PTSD

The claim for service connection for an acquired psychiatric disorder other than PTSD arose from the June 2012 claim for service connection for PTSD.  The claim was adjudicated by the RO as two separate issues in the July 2012 rating decision, which included separate claims for PTSD and an "acquired psychiatric condition, to include short and long term memory problems, moodiness, and anger."  After service connection for PTSD was granted in the November 2012 rating decision, the separate issue of service connection for an acquired psychiatric disorder other than PTSD remained a distinct issue that the Veteran has appealed to the Board.

On review of all the evidence, lay and medical, an acquired psychiatric disorder other than PTSD has not been shown at any point during the rating period on appeal.  While the evidence does not show that the Veteran is competent to diagnose a psychiatric disability, he has not maintained that he has a diagnosed acquired psychiatric disorder other than PTSD, nor suggested that a medical doctor has diagnosed an acquired psychiatric disorder other than PTSD.  The VA treatment records do not reflect that an acquired psychiatric disorder other than PTSD has been diagnosed at any point during the rating period on appeal, and both the October 2012 and April 2015 VA mental health examiners specifically indicated that PTSD was the only psychiatric diagnosis.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

For these reasons, the preponderance of the evidence is against finding that an acquired psychiatric disorder other than PTSD has been shown at any point during the rating period on appeal, and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 
 
Cardivascular Disorder

The Veteran seeks service connection for a cardivascular disorder as due to herbicide exposure in Vietnam, or alternatively, as due to the service-connected PTSD.  Both theories are addressed below; however, as will be discussed below, the appeal for service connection is denied.

Initially, the Board finds that the Veteran has been diagnosed with cardivascular disorders including atrial fibrillation and hypertension during the rating period on appeal.  Therefore, a current diagnosis is shown.  

On the issue of whether the currently-diagnosed atrial fibrillation and hypertension are related to herbicide exposure, the DD 214 reflects that the Veteran served in Vietnam; therefore, he is presumed to have been exposed to certain herbicidal agents (i.e., Agent Orange) during active duty service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

As noted above, the Veteran has been diagnosed with cardivascular disorders including atrial fibrillation and hypertension.  Significantlly, however, a diagnosis for ischemic cardivascular disease was specifically ruled out by VA examiners in December 2011 and April 2015.  As ischemic heart disease is the only cardiovascular disorder associated with herbide exposure, he has not been diagnosed with a cardivascular disorder that qualifies for presumptive service connection based on herbicide exposure.  As such, the appeal is denied on a presumptive basis. 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran does not contend that a cardivascular disorder was directly incurred in service.  Service treatment records do not show complaints of, a diagnosis of, or treatment for a cardiovascular disorder.  Therefore, the claim is denied on a direct service connection basis.  

Rather, the Veteran asserts that the cardivascular disorder - if not due to herbicide exposure - was caused by service-connected PTSD.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

After a review of the record, the evidence does not support a finding that service-connected PTSD caused or aggravated the currently-diagnosed cardivascular disorders.  Specifically, the December 2012 VA examiner opined that it was less likely than not that the Veteran's cardivascular disorder was proximately due to, or the result of, or aggravated by PTSD.  The examiner explained that the Veteran has had multiple risk factors for many years contributing  to the development of a cardivascular disorder, prior to the onset of PTSD.  In addition, the examiner also accurately observed that primary care records do not support chronic stress or anxiety secondary to PTSD.  Based on these facts, the examiner indicated that there was no evidence to support aggravation. This evidence weighs heavily against the claim.

The Board has considered the Veteran's lay statements relating his cardivascular disorder to service-connected PTSD; however, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of cardivascular disorders from a psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Next, as the record shows a current diagnosis of hypertension, the Board has considered whether service connection may be established on a presumptive basis under 38 C.F.R. § 3.303(b).  Service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

Cardiovascular-renal disease, including hypertension, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)). 

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The evidence does not show that symptoms of hypertension (high blood pressure) were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Specifically, service treatment records do not indicate any in-service treatment or diagnoses for hypertension.  During the April 2015 VA examination, the Veteran reported that he was first diagnosed with high blood pressure in the mid to late 1980s, over 10 years after service separation in 1970.

Based on the above, the criteria for presumptive service connection under the chronicity or continuity provisions of 38 C.F.R. §§ 3.303(b) have not been met nor was hypertension shown within the first year of discharge and the one-year presumptions under 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

For the reasons stated above, the evidence weighs against a finding of nexus between the current claim and service or a service-connected disability.  Therefore, the preponderance of the evidence is against the claim for service and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated under DC 9411.  Under DC 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

During the course of this appeal, a revised version of the DSM (DSM-V) was released in May 2013, and that version does not consider GAF scores.  However, since much of the relevant evidence was produced prior to this time, the Board will evaluate the GAF scores as a part of the Veteran's overall disability picture.

A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The Veteran submitted a claim for service connection for PTSD in June, 2012.  The RO granted service connection for PTSD in November 2012 and assigned an initial 50 percent rating effective the date of the claim.  As will be discussed below, the Board finds that an initial rating of 50 percent, but no greater, is warranted for the entire initial rating period.

VA examined the Veteran for an acquired psychiatric disorder in October 2012.  He reported that he did not socialize and denied having any hobbies or interests.  The October 2012 VA examination report reflects symptoms including anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships.  Additionally, when diagnosing PTSD, the examiner noted the presence of symptoms including persistent re-experience of Vietnam-related stressors, efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with the stressors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, hypervigilence, and exaggerated startle response.  

On review of all the symptoms and medical history described by the Veteran, the examiner opined that PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also provided a GAF score of 55, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Following the grant of service connection for PTSD in November 2012, the Veteran filed a notice of disagreement (NOD) with the initial 50 percent rating.  The Veteran cited symptoms including short- and long-term memory impairment, social isolation, moodiness, and anger.

VA examined the Veteran again in April 2015.  He displayed a slightly anxious affect; however, the examiner's behavioral observations were otherwise normal.  The examination report reflected PTSD symptoms including recurrent, involuntary, and intrusive distressing memories of the PTSD stressors, marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the PTSD stressors, avoidance of or efforts to avoid distressing memories, thoughts, feelings, and other external reminders about or closely associated with the PTSD stressors, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, exaggerated startle response, and sleep disturbance.  

On review of all the symptoms and medical history reported by the Veteran, the April 2015 examiner opined that the service-connected PTSD results in occupational and social impairment with reduced reliability and productivity.  No GAF score was provided.

Based on the evidence of record, the Board finds that a 50 percent rating for PTSD is warranted for the entire initial rating period.  VA examined the Veteran in October 2012 and April 2015, and on both occasions, the VA examiner opined that the PTSD symptoms resulted in occupational and social occupational impairment with reduced reliability and productivity, which is commensurate with a 50 percent rating.  During the initial rating period, the PTSD manifested symptoms including anxiety, anger, moodiness, hypervigilence, exaggerated startle response, social isolation and detachment, memory impairment, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with the stressors.  

As to occupational impairment, the evidence does not demonstrate that these symptoms have resulted in deficiency in work functioning.  During the April 2015 VA examination, the Veteran reported that he retired in November 2014 due to age and physical issues, but did not suggest that PTSD affected his employment.  Similarly, he did not provide any indication that these symptoms affected employment during the October 2012 VA examination.

As to social impairment, while the evidence does demonstrate that PTSD has resulted in social isolation and detachment, these symptoms are contemplated by the 50 percent rating, the criteria for which includes difficulty in establishing and maintaining effective work and social relationships.  When these symptoms were considered by the October 2012 VA examiner, the examiner specifically indicated difficulty, and not inability to establish and maintain effective work and social relationships, which is the level of severity listed for a higher 70 percent rating.  Similarly, the evidence does not reflect symptoms like or similar to suicidal ideation, obsessional rituals, neglect of personal hygiene and appearance, or speech that is intermittently illogical, obscure, or irrelevant.

Accordingly, the evidence, including the Veteran's lay statements and medical treatment records, does not establish that he experienced symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Accordingly, PTSD is appropriately rated at 50 percent for the entire time on appeal.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  The lay and medical evidence demonstrates PTSD symptoms such as anxiety, anger, moodiness, hypervigilence, exaggerated startle response, social isolation and detachment, memory impairment, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with PTSD stressors.

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  As noted above, during the April 2015 VA examination, the Veteran reported that he retired in November 2014 due to age and physical issues, but did not suggest that PTSD affected his employment.  More generally, the evidence of record does not suggest that an inability to secure (obtain) or follow (maintain) substantially gainful employment.  For these reasons, the issue of TDIU has not been reasonably raised by the record or by the Veteran.

Finally, as provided for by the VCAA, VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2011 (heart disorder) and June 2012 (acquired psychiatric disorder) prior to the respective initial adjudications of the claims in January 2012 and August 2012.  Moreover, any timing deficiencies were cured by the readjudication of the claim in the supplemental statement of the case issued on June 2015.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA satisfied its duty to assist the Veteran in the development of the claims.  First, the information and evidence that has been associated with the claims files includes service treatment records, post-service VA treatment records, VA examination reports, and lay statements.  He did not indicate that he received any relevant private treatment.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports for which have been associated with the claims file) in December 2011, October 2012, December 2012, and April 2015.  These VA examinations and the medical opinions contained therein are thorough and adequate and provide a sound basis upon which to base decisions with regard to the claims on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and offered opinions with supporting rationale. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 
38 U.S.C.A. § 5103(a), § 5103A, and 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for a cardivascular disorder is denied.

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


